        Case 1:19-cv-00293-LG-RHW Document 1 Filed 05/24/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                                              PLAINTIFF,


v.                                                                       293-LG-RHW
                                              CIVIL ACTION NO. 1:19-cv-________________


$14,800.00 IN UNITED STATES CURRENCY, ET AL.,                         DEFENDANT PROPERTY.

                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

        Plaintiff United States of America, by and through the United States Attorney for the

Southern District of Mississippi and the undersigned Assistant United States Attorney, brings this

complaint for forfeiture in rem and in accordance with Supplemental Rule G(2) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, alleges as

follows.

                                  NATURE OF THE ACTION

        1.     This is a civil action in rem to forfeit to the United States the following assets (the

“Defendant Property”):

     Asset Description                                                     Asset ID Number
     $14,800.00 in United States Currency                                  18-ICE-001826
     HP Pavilion Laptop, Serial #: 5CD60445ZL, Passcode: 3121151           18-ICE-001828
     Miscellaneous documents                                               18-ICE-001829
     Credit Card Scanner-DEFTUN, MSR X6, SN: 0616108644                    18-ICE-001830
     Apple iPhone 7, in black protective case, telephone number 305-       18-ICE-001831
     218-5458, ICCID-89014103277311885193
     Three (3) counterfeit credit cards:                                   18-ICE-001827
     (1)    Citi Bank “thankyou Preferred” Visa “Travel Card” with         18-ICE-001832
     no embossed credit card number, but encoded with Bank of
     America credit card number 474476xxxx4068, in the name of
     M.D.;
        Case 1:19-cv-00293-LG-RHW Document 1 Filed 05/24/19 Page 2 of 6



    (2)    Bank of America Visa “Travel Card” embossed with ITS
    Merchants and Planters Bank credit card number
    400799xxxx7758, but encoded with Bank of Botetourt credit card
    number 449548xxxx6015; and
    (3)    JP Chase Visa eBay “Travel Card” embossed with Wells
    Fargo Bank credit card number 473702XXXX3570, but encoded
    with CNB Bank credit card number 473311XXXX2745.

all of which constitute proceeds of or were facilitating or involved in violations of federal laws.

       2.      The Defendant Property is subject to forfeiture under 18 U.S.C. §§ 492 and

981(a)(1)(C) and (a)(1)(D) and under 28 U.S.C. § 2461 because the Defendant Property was

involved in violations of 18 U.S.C. §§ 491 (counterfeiting), 513 (forged securities of private

entities affecting interstate commerce), 514 (counterfeiting), 1028 (identity theft), 1029 (access

device fraud), and 1343 (wire fraud). Additionally, the criminal defendants, Jorge Alberto Perez-

Marin and Alexey Aguilera, from whom the Defendant Property was seized have each pleaded

guilty to a one-count information for aggravated identity theft (in violation of 18 U.S.C. § 1028A).

Perez and Aguilera (and their respective attorneys) each signed a Consent to Forfeiture or

Destruction of Property and Waiver of Notice (attached as Exhibits A and B) regarding the

Defendant Property.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over an action commenced by the United States under

28 U.S.C. § 1345, over an action for forfeiture under 28 U.S.C. § 1355(a), and over this particular

action under 28 U.S.C. § 1331 and 18 U.S.C. § 924.

       4.      The Southern District of Mississippi is a proper venue, under 28 U.S.C. §

1355(b)(1)(A), because the acts giving rise to this in rem forfeiture action occurred in Gulfport,

Mississippi, a city within this District, and under 28 U.S.C. § 1395(b) because the Defendant

Property was found and seized in this District.

                                                  2
        Case 1:19-cv-00293-LG-RHW Document 1 Filed 05/24/19 Page 3 of 6



                                 THE DEFENDANTS IN REM

       5.      The Defendant Property consists of the following:

    Asset Description                                                     Asset ID Number
    $14,800.00 in United States Currency                                  18-ICE-001826
    HP Pavilion Laptop, Serial #: 5CD60445ZL, Passcode: 3121151           18-ICE-001828
    Miscellaneous documents                                               18-ICE-001829
    Credit Card Scanner-DEFTUN, MSR X6, SN: 0616108644                    18-ICE-001830
    Apple iPhone 7, in black protective case, telephone number 305-       18-ICE-001831
    218-5458, ICCID-89014103277311885193
    Three (3) counterfeit credit cards:                                   18-ICE-001827
    (1)    Citi Bank “thankyou Preferred” Visa “Travel Card” with         18-ICE-001832
    no embossed credit card number, but encoded with Bank of
    America credit card number 474476xxxx4068, in the name of
    M.D.;
    (2)    Bank of America Visa “Travel Card” embossed with ITS
    Merchants and Planters Bank credit card number
    400799xxxx7758, but encoded with Bank of Botetourt credit card
    number 449548xxxx6015; and
    (3)    JP Chase Visa eBay “Travel Card” embossed with Wells
    Fargo Bank credit card number 473702XXXX3570, but encoded
    with CNB Bank credit card number 473311XXXX2745.


Federal law enforcement officers seized the Defendant Property (and other assets which have

already been administratively forfeited) on February 17, 2018, from Perez and Aguilera. All of

the Defendant Property is located in an HSI evidence vault in Gulfport, Mississippi.

                                  BASIS FOR FORFEITURE

       6.      The Defendant Property is subject to forfeiture under 18 U.S.C. §§ 492 and

981(a)(1)(C) and (a)(1)(D) and under 28 U.S.C. § 2461 because the Defendant Property

constituted proceeds of or was facilitating or involved in violations of 18 U.S.C. §§ 491

(counterfeiting), 513 (forged securities of private entities affecting interstate commerce), 514

(counterfeiting), 1028 (identity theft), 1029 (access device fraud), and 1343 (wire fraud).



                                                 3
          Case 1:19-cv-00293-LG-RHW Document 1 Filed 05/24/19 Page 4 of 6



                                  FACTS AND CIRCUMSTANCES

          7.       A detailed account of the facts and circumstances supporting the seizure and

forfeiture of the Defendant Property is set out in Homeland Security Investigations Special Agent

Todd Key’s declaration, which is attached hereto as Exhibit “C” and incorporated herein by

reference.

                                     FIRST CLAIM FOR RELIEF

                (18 U.S.C. §§ 492 and 981(a)(1)(C) and (a)(1)(D) and 28 U.S.C. § 2461)

          8.       Paragraphs 1 through 7 above are incorporated by reference as if fully set forth

herein.

          9.       The Defendant Property is subject to seizure and forfeiture to the United States

under 18 U.S.C. § 492, which authorizes the forfeiture of “[a]ll counterfeits of any coins or

obligations or other securities of the United States . . . , or any articles, devices, and other things

made, possessed, or used in violation of this chapter . . . , or any material or apparatus used or

fitted or intended to be used, in the making of such counterfeits, articles, devices or things. . . .”

18 U.S.C. § 492.         See also 18 U.S.C. §§ 981(a)(1)(C) and (a)(1)(D) (providing forfeiture

authorization for proceeds); and 28 U.S.C. § 2461 (providing broad forfeiture authorization).

                                        PRAYER FOR RELIEF

          Plaintiff United States requests that:

          (a)      the Court find that the United States has demonstrated it has a reasonable belief that

                   the Defendant Property is forfeitable to the United States under 18 U.S.C. §§ 492

                   and 981(a)(1)(C) and (a)(1)(D) and under 28 U.S.C. § 2461;

          (b)      under Supplemental Rule G of the Supplemental Rules for Admiralty or Maritime

                   Claims and Asset Forfeiture Actions, the Court issue a warrant of arrest in rem for



                                                     4
Case 1:19-cv-00293-LG-RHW Document 1 Filed 05/24/19 Page 5 of 6



      the arrest and seizure of the Defendant Property based on this verified complaint,

      which the United States will execute to bring the Defendant Property within the

      jurisdiction of the Court for purposes of this statutory forfeiture action;

(c)   process issue to enforce the forfeiture of the Defendant Property;

(d)   notice of this action be given to all under Supplemental Rule G(3)(b), which the

      United States will execute upon the Defendant Property located in the custody of

      HSI under 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c);

(e)   notice of this action be given to all persons and entities known or thought to have

      an interest in or right against the Defendant Property to appear and show why the

      forfeiture should not be decreed;

(f)   the Court decree that forfeiture of the Defendant Property to the United States is

      confirmed, enforced, and ordered;

(g)   the Court award the United States its costs and disbursements in this action; and

(h)   the Court order such other relief that it deems just and proper.




Dated: Friday, May 24, 2019                   Respectfully submitted,


                                              D. MICHAEL HURST, JR.
                                              UNITED STATES ATTORNEY


                                     By:      /s/ J. Wesley Webb
                                              J. WESLEY WEBB (MSB #104495)
                                              ASSISTANT UNITED STATES ATTORNEY
                                              OFFICE OF THE UNITED STATES ATTORNEY
                                              SOUTHERN DISTRICT OF MISSISSIPPI
                                              501 East Court Street, Suite 4.430
                                              Telephone: 601.965.4480
                                              Facsimile: 601.965.4032
                                              E-mail: James.Webb2@usdoj.gov

                                          5
     Case 1:19-cv-00293-LG-RHW Document 1 Filed 05/24/19 Page 6 of 6




                                        VERIFICATION

       I, Todd Key, hereby verify and declare under penalty of perjury that I am a Special Agent

with the Homeland Security lnvestigations (HST), within the Department of Homeland Security,

that I have read the foregoing Verified Complaint for Forfeiture in rem and know the contents

thereof, and that the matters contained in the Verified Complaint for Forfeiture in rem are true to

my own knowledge, except that those matters herein stated to be alleged on information and belief,

and as to those matters, I believe them to be true.

       The sources of my knowledge and information and the grounds of my belief are the official

files and records of the United States of America, information supplied to me by other law

enforcement officers, as well as my investigation of this case, together with others, as an HSI

Special Agent.

       Dated this the 24th day of May, 2019.




                                              Special Agnt
                                              Homeland Security Investigations




                                                  6
                              Case 1:19-cv-00293-LG-RHW Document 1-1 Filed 05/24/19 Page 1 of 1
2JS 44 (Rev. 12/07)                               CIVIL COVER SHEET 1:19-cv-293-LG-RHW
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $14,800.00 in United States Currency, et al.

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Harrison County
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

  (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
Marc A. Perez, U.S. Attorney's Office
501 East Court Street, Suite 4.430, Jackson, MS 39201 (601) 965-4480


II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                   u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                   u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
       & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
        Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
        (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                             Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                     u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                             Other                                                     u 465 Other Immigration                                                       State Statutes
                                     u    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                        another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                    18 U.S.C. 492, 981(a)(1)(C) and (a)(1)(D); and 28 U.S.C. 2461(c)
VI. CAUSE OF ACTION Brief description of cause:
                                            Civil forfeiture of currency, various assets seized from Jorge Alberto Perez-Marin and Alexey Aguilera
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                       DEMAND $                          CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                      JURY DEMAND:         u Yes     ✔
                                                                                                                                                               u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 5/24/2019                                                               /s/ J. Wesley Webb
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
                    Case 1:19-cv-00293-LG-RHW Document 1-2 Filed 05/24/19 Page 1 of 2




 1. Asencv                                                                                      Consent to Forfeiture or Destruction of
                DHS Homeland Security I nvestigations
                                                                                                Property and Waiver of Notice
   2. Investigation/Case Number

                                       1 :1   8-cr-1 09-HSO-JCG
   3. Full Name and Address ofOwner Granting Consent                                                     4a   Date of   Seizure/Receipt
   Jorge Alberto Perez                                                                                                                             o2t1\ r2o1g
   c/o Ana M. Davide
   ANA M. DAVIDE, PA                                                                                     4b   Date Taken into Agencv custodv
   2929 SW 3rd Ave., Suite 420                                                                                                                     o2r1T t2o1g
   Miami, FL 33129

  5.    Judicial District in Which Property Seized/Received                                              6. Asencv Subdivision
                                                                                                                                  HSI Gulfport
   Southern District of Mississippi
  7a. Property Item Number                               7b. Description of Property

  1B-lCE-001834                                         Apple iPhone 6, white, in gold protective case, telephone number
                                                        7 86-354-7 377, tMEt # 359287 066948449


  18-tCE-001833                                         Apple iPhone 8, white, in red protective case


  18-tCE-001831                                         Apple iPhone 7, in black protective case, telephone number
                                                        305-218-5458, tCCtD-890 14103277 3.1 1 8851 93

  18-lCE-001830                                         Credit Card Scanner-DEFTUN, MSR XG, SN: 0616108644


 18-lCE-001826                                          $14,800.00 in US Currency

(use second page ifnecessary)

8. Consent to Forfeiture or Destruction of Property and Waiver of Notice
I,theundersigned,declareunderpenaltyofperjurythatlhaveapossessoryinterestintheabove-listedproperty.                     lherebyvoluntarilysurrenderandrelinquishall
rights, title, and interest in, and all claims to the above-described property in order that said property may be disposed ofby the agency listed above in accordance
with law. I understand that the above-described property may be subject to administrative orjudicial forfeiture under State oi Federit law, or may otherwise be disposed
of in accordance with law, including destruction as abandoned property or contraband material. I hereby expressly consent to such action by the agency *,ithout further
nonce



proceedings, but hereby waive my rights to such notice. I fully and     willingly consent to the forfeiture ofthi above-described items. Furthermore, I expressly waive
any right to receive notice of any forleiture proceeding, any right to challenge any forfeiture, and any right to later request remission
                                                                                                                                          or mitigation of iorfeiture or
otherwise seek the retum of the above-described property under Federal law. I hereby expressly waive all constitutional, legat and equitai'le claims
                                                                                                                                                            arising out of and/or
defenses to forfeiture ofthe above-described property in any proceeding, including any claim ofinnocent ownership and aiy claim
                                                                                                                                            or defense under the Eighth
Amendment, including any claim that such forfeiture constitutes an Excessive Fine.




                                                    qD"^J,
 Other Witness Signature (please print name and title)
 and Signature




                                                                                                                                             EXHIBIT A
                      Case 1:19-cv-00293-LG-RHW Document 1-2 Filed 05/24/19 Page 2 of 2




 1. Agency                                                                                    Consent to Forfeiture or Destruction of
                  DHS Homeland Security lnvestigations
                                                                                              Property and Waiver of Notice
   2. Invesligation/Case Number
                                       1   1   8-cr-1 09-HSO-JCG                                                                              PAGE 2 OF 2
   3. Full Name and Address of Owner Granting Consent                                                 4a. Date of Seizure/Receipl
    Jorge Alberto Perez                                                                                                                         02t17t2018
    c/o Ana M. Davide
    ANA M. DAVIDE, PA                                                                                 4b   Date Taken into Agencv Custodv
    2929 SW 3rd Ave., Suite 420                                                                                                                  o2r1Tt2o1g
    Miami, FL 33129

  5.      Judicial District in Which Property Seized/Received                                         6. Asencv Subdivision
                                                                                                                               HSI Gulfport
    Southern District of Mississippi
  7a. Pronertv Item Number                               7b. Description of Property

  18-tCE-001828                                         HP Pavilion Laptop, Serial #: 5CD604ASZL, Passcode:3121151


  18-lCE-001829                                         Miscellaneous documents


  18-tCE-001827                                        5 Counterfeit credit cards
  18-rCE-001832




(use second page     if   necessary)

8. Consent to Forfeiture or Destruction ofProperfy and Waiver ofNotice
I, the undersigned, declare under penalty ofperjury that I have a possessory interest in the above-listed property. I hereby voluntarily surrender and relinquish all
rights, title, and interest in, and all claims to the above-described property in order that said property may be disposed ofby the agency listed above in accordance
withlaw. Iunderstandthattheabove-describedpropertymaybesubjecttoadministrativeorjudicialforleitureunderStateorp"d.*llaw,ormayotherwisebedisposed
of in accordance with law, including destruction   as abandoned property or contraband material. I hereby expressly consent to such action by the agency    without further
notrce.

In the event that the agency seeks to forfeit the above-described properfy, either administratively orjudicially, I understand that I am entitled to notice ofthe forfeiture
proceedings, but hereby waive my rights to such notice. I fully and willingly consent to the forfeiture ofthe above-described items.
                                                                                                                                             Furthermore, I expressly waive
any right to receive notice ofany forfeiture proceeding, any right to challenge any forfeiture, and any right to later request remission
                                                                                                                                         or mitigation ofiorleiture or
otherwiseseektheretumoftheabove-describedpropertyunderFederallaw. Iherebyexpresslywaiviallconstitutional,legalandequinileclaimsarisingoutofand/or
defenses to forfeiture of the above-described property in any proceeding, including any ciaim of innocent ownership and aiy
                                                                                                                            claim or defense under the Eighth
Amendment, including any claim that such forfeiture constitutes an Excessive Fine.

I further agree to unconditionally release and hotd harmless the above-named agency, its officers, employees and agents from any and all claims, grievances,
entitlements,demands,damagqi,causesofactionorsuits.whetherintheirofficialorindividualcanacirv
enttllements, demands, damagrf, causes ot actlon or suits, whether in their official or individual capacity, ofwharewprlrinrtqnrtrtecnri^ti^-,h^.,,h-.-,,---;h
                                                                                                              ofwhatever kind and description, and wherever situated, that
might now exist or hereafter dide by reason ol or growing out of, or affecting, directly or indirectly, the possession, seizure, custody, d-estru<
                                                                                                                                                   tion, or other lawful
di<66-{iIitln of the ahnve-d<#hcd nrnnatrr T fi'nt ...-*^   }^ h^I, L^.-r-.. --, i-r^*-ic.1L
                                                                                                                                         lPruyEgs , and agents, to the extent
   ttie valn\ of the ab{e-6cribeaproDerw in accordance with law

\r**J)s
    issr[oy /
              t                                                                                                                                     Date

                               --\


 Other Witnessrjgflature (please print name and title)
 andSignay*{                                             _S                                       \                                                Date




                                                                                                                                          EXHIBIT A
                   Case 1:19-cv-00293-LG-RHW Document 1-3 Filed 05/24/19 Page 1 of 2




1. Aqency                                                                                    Consent to Forfeiture or Destruction of
               DHS Homeland Security lnvestigations
                                                                                             Property and Waiver of Notice
  2. Investigation/Case Number

                                     1 :1    B-cr-1 09-HSO-JCG
  3. Full Name and Address of Owner Granting Consent                                                  4a   Date   orSeizure/Receipt
   Alexey Aguilera                                                                                                                             o2r1\ r2o1g
   c/o Joshua T. Kadel
   Federal Public Defendant - Gulfport                                                                4b. Date Taken into Agency Custody"02t17t2018
   2510 14th Street, Suite 902
   Gulfport, MS 39501

  5.   Judicial District in Which Property Seized./Received                                           6. Apencv Subdivision
                                                                                                                               HSI Gulfport
   Southern District of Mississippi
  7a. Prooertv ltem Number                             7b. Descrintion of Pronertv

 18-tCE-001834                                        Apple iPhone 6, white, in gold protective case, telephone number
                                                      7 86-354-7 377, { M E I # 359287 066948449


 18-tCE-001833                                        ,{pple iPhone 8, white, in red protective case
                                                                     a         t'

 18-tCE-001831                                        Apple iPhone 7, in black protective case, telephone number
                                                      305-218-5458, rccrD-890 1410327731 1 8851 93

 18-tCE-001830                                        Credit Card Scanner-DEFTUN, MSR X6, SN: 0616108644
                                                                                      t


 18-tCE-001826                                        $14,800.00 in US Currency

(use second page ifnecessary)

8. Consent to Forfeiture or Destruction of Property and Waiver of Notice
I, the undersigned, declare under penalty of perjury that I have a possessory interest in the aboveJ isted property. I hereby voluntarily surrender and relinquish all
rights" title, and interest in, and all claims to the above-described property in order that said property may be disposed ofby the agency listed above in accordance
with law. I understand that the above-described property may be subject to adminishative orjudicial forieiture under State or Federal law, or may otherwise be disposed
of in accordance with law, including destruction as abandoned property or contraband material. I hereby expressly consent to such action by the agency without further
notice.

In the event that the agency seeks to forfeit the above-described property, either administratively orjudicially, I understand that I am entitled to notice ofthe forfeiture
proceedings, but hereby waive my rights to such notice. I fully and willingly consent to the forfeiture ofthe above-described items. Furthermore, I expressly waive
any right to receive notice of any forfeiture proceeding, any right to challenge any forfeiture, and any right to later request remission or mitigation of forfeiture or
otherwiseseektheretumoftheabove-describedpropertyunderFederallaw. Iherebyexpresslywaiveallconstitutional,legalandequitableclaimsarisingoutofand./or
defenses to forfeiture ofthe above-described property in any proceeding, including any claim ofinnocent ownership and any claim or defense under the Eighth
Amendment, including any claim that such forfeiture constitutes an Excessive Fine.

I further agree to unconditionally release and       harmless the above-named agency, its officers, employees and agents from any and all claims, grievances,
entitlements, demands, damages, causes of           or suits, whether in their official or individual capacity, ofwhatever kind and description, and wherever situated, that
might now exist or hereafter arise by                         out of, or affecting, directly or indirectly, the possession, seizure, custody, destruction, or other lawful
disposition of the                                      agree to hold harmless and indemnify the above-named agency, its officers, employees, and agents, to the extent
ofthe value ofthe               ibed                         with law




 Agent/Offi cer Name (pf??iSFffifor print)


 Other Witness Signature (please print name and title)
 and Signature




                                                                                                                                          EXHIBIT B
                      Case 1:19-cv-00293-LG-RHW Document 1-3 Filed 05/24/19 Page 2 of 2




 1. Asencv                                                                                     Consent to Forfeiture or Destruction of
               DHS Homeland Security lnvestigations
                                                                                               Property and Waiver of Notice
   2. lnvestigation/Case Number
                                        1 :1   8-cr-1 09-HSO-JCG                                                                               PAGE 2 OF 2
  3. Full Name and Address of Owner Granting Consent                                                    4a   Date of   Seizure/Receipt
   Alexey Aguilera                                                                                                                               o2t 17 t2o1g
   c/o Joshua T. Kadel
   Federal Public Defendant - Gulfport                                                                  4b. Dale Taken into Agency Custodv
   251014th Street, Suite 902                                                                                                                  "02t17t2018
   Gulfport, MS 39501

  5.   Judicial District in Which Property Seized/Received                                              6. Asencv Subdivision
                                                                                                                                HSI Gulfport
   Southern District of Mississippi
  7a. Propertv Item Number                                7b. Description of Propertv

  18-tCE-001828                                           HP Pavilion Laptop, Serial #: 5CD604452L, Passcode:3121151


  18-tCE-001829                                           Miscellaneous documents


 18-lCE-001827                                           5 Counterfeit credit cards
 18-lCE-001832




(use second page      if necessary)

8. Consent to Forfeiture or Destruction of Property and Waiver of Notice
I, the undersigned, declare under penalty ofperjury that I have a possessory interest in the abovelisted property. I hereby voluntarily sunender and relinquish all
rights, titte, and interest in, and all claims to the above-described property in order that said property may be disposed ofby the agency listed above in accordance
withlaw. Iunderstandthattheabove-describedpropertymaybesubjecttoadministrativeorjudicialforfeitureunderStateorFederallaw,ormayotherwisebedisposed
ofin accordance with law, including destruction as abandoned properly or contraband material. I hereby expressly consent to such action by the agency without further
notice.

In the event that the agency seeks to forfeit the above-described property, either administratively orjudiciatly, I understand that I am entitled to notice ofthe forfeiture
proceedings,butherebywaivemyrightstosuchnotice. Ifullyandwillinglyconsenttotheforfeitureoftheabove-describeditems. Furthermore,lexpresslywaive
any right to receive notice of any forfeiture proceeding, any right to challenge any forfeiture, and any right to later request remission or mitigation of forleiture or
otherwise seek the retum ofthe above-described property under Federal law. I hereby expressly waive all constitutional, legal and equitable claims arising out ofand/or
defenses to forfeiture of the above-described property in any proceeding, including any claim of innocent ownership and any claim or defense under the Eighth
Amendment, including any claim that such forfeiture constitutes an Excessive Fine.

I further agree to unconditionally release and         harmless the above-named agency, its officers, employees and agents from any and all claims, grievances,
entitlements, demands,                    ofacti      or suits, whether in their official or individual capacity, ofwhatever kind and descriptiorq and wherever situated, thal
might now exist or                              of.   growing out of, or affecting, directly or indirectly, the possession, seizure, custody, destruction, or other Iawful
disposition ofthe a                                       agree to hold harmless and indemnif, the above-named agency, its officers, employees, and agents, to the extent
ofthe value ofthe                                         ance   with   law.                                                                                      -     .




                                      print name and title)




                                                                                                                                           EXHIBIT B
       Case 1:19-cv-00293-LG-RHW Document 1-4 Filed 05/24/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                                               PLAINTIFF,


v.                                                                       293-LG-RHW
                                               CIVIL ACTION NO. 1:19-cv-________________


$14,800.00 IN UNITED STATES CURRENCY, ET AL.,                          DEFENDANT PROPERTY.

                                         DECLARATION

        Under 28 U.S.C. § 1746, I, Todd Key, a Special Agent with the Homeland Security
Investigations (HSI), within the Department of Homeland Security, make the following unsworn
declaration, under the penalty of perjury, pertinent to the above-styled and numbered case:

                                        I. BACKGROUND

        1.      I, Special Agent Todd Key, am a duly sworn Special Agent with HSI. I am assigned
to the Office of the Resident Agent in Charge, Gulfport, Mississippi. As an HSI Special Agent, I
enforce a diverse portfolio of federal laws, more than any other federal agency. I am responsible
for investigating violations of U.S. customs and immigration laws pertaining to border security,
homeland security, and public safety.

       2.      I have been employed as an HSI Special Agent since January 2006, and have been
trained specifically in the investigation and elements of federal crimes at the Federal Law
Enforcement Training Center at Glynco, Georgia. I was previously employed as a U.S. Customs
and Border Protection Officer in Memphis, Tennessee from 2002 to 2006. I was also employed
as an agent with the Mississippi Gaming Commission’s, Criminal Investigative Division from
1996 to 2002. I hold a Bachelor’s of Science degree in Criminal Justice from the University of
Southern Mississippi.

        3.      For the majority of my employment with HSI, I have been assigned responsibilities
to investigate federal crimes involving money laundering and white-collar financial crimes. At all
times during the investigation described in this declaration, I have been acting in an official
capacity as an HSI Special Agent.

        4.      The excerpts and descriptions provided below may not constitute the entire
investigation, but contain only the information that I reasonably believe is relevant to establish that
the named property is subject to civil seizure and forfeiture.


                                                                                    EXHIBIT C
      Case 1:19-cv-00293-LG-RHW Document 1-4 Filed 05/24/19 Page 2 of 7




        5.      The information contained in this declaration is provided for the limited purpose of
establishing the basis for civil seizure and forfeiture of the named property. As discussed below,
I submit there is a reasonable belief, as required by Rule G(2)(f) of the Supplemental Rules for
Admiralty and Maritime Claims and Asset Forfeiture Actions, that the United States will meet its
burden of proof at trial that the assets named below constitute proceeds of or were facilitating or
involved in violations of 18 U.S.C. §§ 491 (counterfeiting), 513 (forged securities of private
entities affecting interstate commerce), 514 (counterfeiting) 1028 (identity theft), 1029 (access
device fraud), and 1343 (wire fraud). Consequently, there is a reasonable belief that these assets
are subject to forfeiture under 18 U.S.C. §§ 492 and 981(a)(1)(C) and (a)(1)(D).

                         II. PROPERTY SOUGHT TO FORFEITED

       6.     On February 17, 2018, HSI seized the following assets from two males, identified
  as Jorge Alberto Perez-Marin (“Perez”) and Alexey Aguilera (“Aguilera”):

               a.      $14,800.00 in United States Currency (18-ICE-001826);
               b.      HP Pavilion Laptop, Serial #: 5CD60445ZL, Passcode: 3121151 (18-ICE-
                       001828);
               c.      Miscellaneous documents (18-ICE-001829);
               d.      Credit Card Scanner-DEFTUN, MSR X6, SN: 0616108644 (18-ICE-
                       001830);
               e.      Apple iPhone 7, in black protective case, telephone number 305-218-5458,
                       ICCID-89014103277311885193 (18-ICE-001831);
               f.      Apple iPhone 8, white, in red protective case;
               g.      Apple iPhone 6, white, in gold protective case, telephone number 786-354-
                       7377, IMEI# 359287066948449 (18-ICE-001834); and
               h.      Four (4) counterfeit credit cards (18-ICE-001827 and 18-ICE-001832):
                       (1)    Citi Bank “thankyou Preferred” Visa “Travel Card” with no
                              embossed credit card number, but encoded with Bank of America
                              credit card number 474476xxxx4068, in the name of M.D.; 1
                       (2)    Bank of America Visa “Travel Card” embossed with ITS Merchants
                              and Planters Bank credit card number 400799xxxx7758, but




       1
           Bank of America reported that M.D.’s credit card number was closed with no fraud loss.


                                                 2
                                                                                  EXHIBIT C
      Case 1:19-cv-00293-LG-RHW Document 1-4 Filed 05/24/19 Page 3 of 7



                              encoded with Bank of Botetourt credit card number
                              449548xxxx6015; 2
                      (3)     JP Chase Visa eBay “Travel Card” embossed with Wells Fargo
                              Bank credit card number 473702XXXX3570, but encoded with
                              CNB Bank credit card number 473311XXXX2745; 3 and
                      (4)     Bank of America Visa “Travel Card.”

Of these assets, the assets identified as “f,” “g,” and “h(4)” above (Apple iPhone 8, white, in red
protective case (identified by HSI with property identification numbers SZ#2018SZ004994302
and FPF#2019190200004202); Apple iPhone 6, white, in gold protective case, telephone number
786-354-7377, IMEI# 359287066948449; and Bank of America Visa “Travel Card”) were
administratively forfeited on October 4, 2018. Accordingly, the United States seeks the forfeiture
of only the following assets (hereafter, the “Defendant Property”):

    Asset Description                                                    Asset ID Number
    $14,800.00 in United States Currency                                 18-ICE-001826
    HP Pavilion Laptop, Serial #: 5CD60445ZL, Passcode: 3121151          18-ICE-001828
    Miscellaneous documents                                              18-ICE-001829
    Credit Card Scanner-DEFTUN, MSR X6, SN: 0616108644                   18-ICE-001830
    Apple iPhone 7, in black protective case, telephone number           18-ICE-001831
    305021805458, ICCID-89014103277311885193
    Three (3) counterfeit credit cards:                                  18-ICE-001827
    (1)    Citi Bank “thankyou Preferred” Visa “Travel Card” with        18-ICE-001832
    no embossed credit card number, but encoded with Bank of
    America credit card number 474476xxxx4068, in the name of
    M.D.;
    (2)    Bank of America Visa “Travel Card” embossed with ITS
    Merchants and Planters Bank credit card number
    400799xxxx7758, but encoded with Bank of Botetourt credit card
    number 449548xxxx6015; and




       2
          Merchants and Planter Bank reported that the credit card account had been deleted in
December 2017 upon the card holder’s request, because the credit card number had been
compromised. Bank of Botetourt reported one fraud transaction conducted on February 16, 2018,
for $65.34 at Pensacola, Florida. There also were two declined fraudulent transactions conducted
on February 17, 2018, in the amount of $1.00 each in Robertsdale, Alabama.
       3
          Wells Fargo Bank reported that the credit card had been closed on October 6, 2017, with
no reported fraud loss. CNB Bank has not responded to requests for information.
                                                3
                                                                                 EXHIBIT C
      Case 1:19-cv-00293-LG-RHW Document 1-4 Filed 05/24/19 Page 4 of 7



    (3)    JP Chase Visa eBay “Travel Card” embossed with Wells
    Fargo Bank credit card number 473702XXXX3570, but encoded
    with CNB Bank credit card number 473311XXXX2745.

                            III. FACTS AND CIRCUMSTANCES

        7.     On February 17, 2018, a CVS Pharmacy supervisor contacted the Gulfport Police
Department (GPD) and reported alleged credit card fraud involving an automatic teller machine
(ATM) inside the CVS Pharmacy, located in Gulfport, Mississippi. The CVS supervisor
recognized two males from a previous incident at the beginning of February 2018. During that
previous incident, the two men had used multiple credit cards to take money from the ATM.
Shortly thereafter, Keesler Federal Credit Union (KFCU) had called CVS to advise that a stolen
credit card had just been used at their store.

        8.       In response to the CVS supervisor’s call, GPD Officer Anthony Scheeler arrived at
the store. Officer Scheeler observed a “white male,” later identified as Aguilera, at the ATM.
After looking toward Officer Scheeler, Aguilera appeared startled and began immediately walking
to the rear of the CVS store.

        9.      Upon exiting the store, Officer Scheeler observed a 2018 Hyundai Santa Fe with
Florida tags (JAQT90) backed into a parking space. Officer Scheeler spoke with the Hyundai’s
front seat passenger, Perez, who advised that he was waiting for his friend to come out of the store.
Perez stated that he was from Miami, Florida and was headed to New Orleans, Louisiana to buy a
truck for his trucking company, “Best Transportation.” Officer Scheeler told Perez that he was
observed using multiple credit cards at the ATM inside the CVS, and Perez handed Officer
Scheeler a single credit card. As he did so, Perez made several furtive movements in an apparent
attempt to conceal from Officer Scheeler multiple other credit cards in his wallet. Perez showed
Officer Scheeler a bank account on his cellular phone which appeared to have a couple hundred
dollars in the account. I believe Perez did this in an attempt to convince Officer Scheeler that he
was telling the truth about his travel plans.

        10.      Meanwhile, GPD officers met Aguilera inside the CVS, and brought him outside
the store to talk to him. Aguilera told GPD officers that he and Perez were going to New Orleans
to look at a truck and were then traveling to Houston, Texas, but when Officer Scheeler asked
Perez, Perez advised that he was returning to Miami immediately after New Orleans.

        11.    Perez, who had rented the Hyundai at Miami International Airport on February 16,
2018, verbally consented to a vehicle search. During the search, Officer Scheeler located a
backpack containing a silver laptop HP computer and an eyeglass case containing a credit card
reader. A black bag on the rear floorboard—centered between the driver and passenger seats—
contained four bundles of currency totaling $14,800.00 in twenty-dollar bills. Officer Scheeler
also located several credit cards embossed with Perez and Aguilera’s names.

                                                 4
                                                                                   EXHIBIT C
      Case 1:19-cv-00293-LG-RHW Document 1-4 Filed 05/24/19 Page 5 of 7



       12.     GPD Detective Max Ramon interviewed the CVS supervisor, who stated that Perez
had come into the store and used multiple credit cards to remove money from the ATM. The
supervisor said she remembered Perez from two weeks prior because a representative from KFCU
had contacted her about someone using a fraudulent credit card to obtain money from the ATM in
the CVS store.

       13.      Perez and Aguilera were transported to GPD for interview, but the two men refused
to waive their Miranda rights and refused to make a statement. HSI Special Agent Holly Krantz
seized all the above-listed assets, including the Defendant Property. Perez and Aguilera were
released and provided a property receipt for the above-listed assets.

        14.     On February 19, 2018, I collected the seized credit cards to determine if any of
them were legitimate. Perez had been in possession of three fraudulent credit cards: (1) a JP Chase
credit card altered with a Wells Fargo Bank credit card number (identified above as asset “h(3)”);
a Bank of America credit card altered with an ITS Bank credit card number (identified above as
asset “h(2)”); and a Citi Bank credit card altered with a Bank of America credit card number
(identified above as asset “h(1)”). Each credit card contained a label indicating it was a “Travel
Card.” Aguilera had been in possession of one Bank of America credit card, which was blank. It
did not have an embossed credit card number or a name on the front of the card, just a label reading
“Travel Card.” This blank credit card could have been used to make purchases or withdrawal cash
from ATMs if a fraudulent credit card number was uploaded to it.

        15.    On April 12, 2018, U.S. Magistrate Judge Gargiulo signed a federal search and
seizure warrant authorizing HSI to search the cell phones, laptop and credit card scanner seized in
this case.

        16.     On May 3, 2018, HSI Computer Forensics Agent (CFA), Troy McCarter began
conducting the forensic exam on the HP Pavilion laptop computer. CFA McCarter recovered
document files containing credit card numbers and personal identification information (PII). CFA
McCarter recovered email fragments of suspected access device fraud. CFA McCarter determined
there were artifacts of programs utilized to access credit cards known as smart cards with chip
technology. There were also artifacts of programs utilized to access magnetic stripe card
reader/writer programs, i.e. MSRX magnetic stripe card reader/writer. CFA McCarter determined
a web browser was installed to access the TOR network (the “Dark Web”), and that the TOR
network was accessed on the laptop computer. CFA McCarter found a program known as
VMware-Horizon which allows the laptop to become a virtual machine. In July 2018, the Apple
iPhones were sent to the HSI Cyber Crime Center (C3) for extraction. C3 was able to conduct
partial extractions of the iPhones which revealed credit card numbers and PII. C3 also found
fragments of suspected access device fraud.




                                                 5
                                                                                  EXHIBIT C
      Case 1:19-cv-00293-LG-RHW Document 1-4 Filed 05/24/19 Page 6 of 7



        17.     On July 10, 2018, a ten-count indictment was returned by a federal grand jury
against Perez and Aguilera in the United States District Court for the Southern District of
Mississippi, Southern Division, for the criminal conduct described in this Declaration, specifically
violations of 18 U.S.C. §§ 1028 (identity theft), 1028A (aggravated identity theft) and 1029 (access
device crimes and conspiracy to commit access device crime). 4 This indictment named all of the
assets seized (except the fraudulent credit cards—asset “h” above—and the miscellaneous
documents—asset “c” above) in the notice of criminal forfeiture.

        18.     On April 24, 2019, the United States Attorney’s Office filed a one-count
information against Perez and Aguilera each, for aggravated identity theft (in violation of 18
U.S.C. § 1028A). 5 On April 30, 2019, Perez and Aguilera both entered plea agreements. 6 The
United States will move to dismiss the indictment after Perez and Aguilera’s sentencing hearings,
currently set for August 8, 2019, and July 31, 2019, respectively.

        19.      Although the indictment returned in United States v. Perez, et al. included a Notice
of Intent to Seek Criminal Forfeiture of any property involved in the offenses alleged in the
indictment, no forfeiture can be sought through each defendant’s information, because the statute
to which Perez and Aguilera have pleaded guilty—18 U.S.C. § 1028A—does not authorize asset
forfeiture. The Defendant Property, therefore, can no longer be forfeited through criminal
forfeiture. Consequently, the United States seeks forfeiture of the Defendant Property through
civil forfeiture proceedings.

                                           IV. CONCLUSION

        21.    Based on the above information, I submit there is a reasonable belief, as required
by Rule G(2)(f) of the Supplemental Rules for Admiralty and Maritime Claims and Asset
Forfeiture Actions, that the United States will meet its burden of proof at trial that the Defendant
Property constitute proceeds of or were facilitating or involved in violations of 18 U.S.C. §§ 491
(counterfeiting), 513 (forged securities of private entities affecting interstate commerce), 514
(counterfeiting) 1028 (identity theft), 1029 (access device fraud), and 1343 (wire fraud) and that
therefore the Defendant Property is subject to forfeiture under 18 U.S.C. §§ 492 and 981(a)(1)(C)
and (a)(1)(D).




       4
           See Indictment, United States v. Perez, et al., 1:18-cr-109-HSO-JCG, ECF No. 3.
       5
          See Information, United States v. Perez, 1:19-cr-72-HSO-JCG, ECF No. 1; Information,
United States v. Aguilera, 1:19-cr-74-HSO-JCG, ECF No. 1.
       6
          See Plea Agreement, Perez, 1:19-cr-72-HSO-JCG, ECF No. 12; Plea Agreement,
Aguilera, 1:19-cr-74-HSO-JCG, ECF No. 7.
                                                 6
                                                                                   EXHIBIT C
      Case 1:19-cv-00293-LG-RHW Document 1-4 Filed 05/24/19 Page 7 of 7



        22.    I declare, pursuant to 28 U.S.C. § 1746, that the foregoing is true and accurate to
the best of my knowledge and belief.



DATE:     511/d                                      Tod~
                                                     Special Agent
                                                     Homeland Security Investigations




                                                 7
                                                                                  EXHIBIT C
